       rtu    (Key. WI)Commitment to Another District
               Case 1:19-mj-00196-JO Document 6 Filed 03/04/19 Page 1 of 1 PageID #: 30

                                             United States District Court
                            EASTERN                                      District of
                                                                                                                  NEW YORK
             UNITED STATES OF AMERICA
                                     V.
                                                                                               COMMITMENT TO ANOTHER
                                                                                                                   DISTRICT


                             DOCKET NUMRF.R
             District of Arrest                                                            magistrate judge case >07 FA/fRFP
                                                  District of Offense
                                                                                         District of Arrest                      District of Offense
                               (<1 dcr ^5
   jCHARGES AGAINST THE DEFENDANT ARE BASED UPON AN
             □ Indictment □ Information 5/complaint                                 □ other (specify)
   jcharging a violation of      | ^ U.S.C. § ^ ^
   [district of offense r~7                              f        7        r*           T""
   IDESCRIPTION OF CHARGES;

                                       f\o

  [current bond STATUS:
       □ Bail fixed at                                   and conditions were not met
        □ Government moved for detention and defendant detained after hearing in District of Arrest
        □                                                                                                     in District of Offense
  Representation:          0 Ret  Retained Ovn Counsel         □ Federal Defender Organization                 □ CM Attontey              □ None
 [Interpreter Required?              Q No                □ Yes              ^
                                                                                  Language:
                                                                            DISTRICT OF NEWYORK
       TO; THE UNITED STATES MARSHAL

      ^efendatftJthlcertiS
             3A hi                                                                     /s/ James Orenstein
                      Date
                                                                           United States Judge or Magistrate Judge
                                                                        RETURN

This commitment was received and executed as follows:
Idate commitmeNT ORDER RECEIVED
                                                             PLACE OF COMMITMENT
                                                                                                                  DATE DEFENDANT COMMITTED j

                  UNI 1 ED i IATES MARSHAL                                          (BY) DEPUTY MARSHAL
